Citation Nr: 0723157	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-15 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to restoration of service connection for 
diabetes, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971, including combat service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2005, a statement of the 
case was issued in March 2006, and a substantive appeal was 
received in May 2006.

The veteran testified at a Board hearing in November 2006.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  The veteran is medically diagnosed with Type 1 diabetes 
mellitus, not Type 2 diabetes mellitus.

2.  A September 2001 rating decision granted entitlement to 
service connection for diabetes mellitus on a presumptive 
basis due to the veteran's exposure to herbicides in Vietnam; 
application of this presumption requires a diagnosis of Type 
2 diabetes mellitus.

3. The September 2001 grant of service connection for 
diabetes mellitus was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for severance of service connection for diabetes 
mellitus claimed as due to exposure to Agent Orange are met.  
38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. 
§§ 3.103(b)(2), 3.105(d), 3.309(e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In an August 2001 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought in the 
underlying claim of entitlement to service connection for 
diabetes mellitus.  Moreover, the appellant was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the August 2001 letter was sent to the 
appellant prior to the September 2001 rating decision 
granting service connection for diabetes mellitus and the May 
2005 and August 2005 rating decisions severing service 
connection for diabetes mellitus.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet.App. 112 
(2004).

The Board also notes that the August 2001 letter effectively 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of his claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any medical evidence not yet submitted.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must furnish any pertinent evidence 
that the appellant may have.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been effectively met.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

Additionally, in June 2005 the veteran received 
correspondence with a rating decision pertaining to the 
proposed severance of service connection for diabetes 
mellitus.  This rating decision specifically provided a 
description of the evidence on file and considered by the RO, 
and the reasons and bases supporting the proposed severance 
of service connection.  The cover letter to this rating 
decision identified the reasons for severance of service 
connection and again informed the veteran of the evidence 
necessary to rebut this proposed severance. The veteran was 
provided the procedurally correct 60-day period in which to 
respond with any evidence and rebuttal he might have.  No 
further evidence was submitted, and in August 2005 the RO 
issued a rating decision which effectively severed service 
connection for diabetes mellitus.  The veteran was again 
notified that he could submit medical or other evidence to 
show why the proposed severance should not be made.

The Board acknowledges that the veteran has not received 
another VCAA letter specifically pertaining to the severance 
of service connection, but finds that this constitutes an 
error that is nonprejudicial to the veteran, as it is clear 
that per the August 2001 VCAA letter he has actual knowledge 
of the evidence necessary to substantiate the claim of 
service connection.  See Mayfield v. Nicholson, 19 Vet.App. 
103, 121 (2005).  Specifically, he and his representative 
have alleged that VA was wrong to sever service connection 
for diabetes mellitus, as he should be diagnosed with Type 2 
diabetes mellitus and not Type 1 diabetes mellitus.  This 
allegation, if true, would substantiate the claim for 
restoration of service connection due to an applicable 
presumption associated with Type 2 diabetes mellitus.  Thus, 
it is clear that the veteran knows of the evidence necessary 
to substantiate the claim for restoration of service 
connection.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and history of 
the claimed disability in the August 2001 VCAA letter.  
Additionally, the RO furnished the appellant with a March 
2006 letter which directly explained how VA determines 
disability ratings and effective dates, but this notice was 
untimely.  Despite the untimely notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that subsequent to the March 2006 Dingess/Hartman 
notice, the veteran submitted a May 2006 signed statement 
expressly indicating that he had no other information or 
evidence to submit to substantiate his claim.  Additionally, 
the veteran has developed his claim by presenting testimony 
at a Board hearing and expressly testified that he had no 
desire to add more evidence to the record.  The evidence of 
record is adequate for a final decision and there is no 
indication that any useful purpose would be served by 
delaying appellate review at this time.  In any event, the 
Board finds below that severance of service connection for 
diabetes is proper in this case; thus, no rating or effective 
date will be assigned and questions concerning such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Indeed, the veteran submitted a May 2006 
signed statement expressly indicating that he had no other 
information or evidence to submit to substantiate his claim, 
and testified to the same effect during his November 2006 
hearing.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.

Criteria & Analysis

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was 'clearly and 
unmistakably erroneous,' and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet.App. 474, 478 (1997); Graves v. 
Brown, 6 Vet.App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d); see Baughman 
v. Derwinski, 1 Vet.App. 563, 566 (1991).  The Court has held 
that 38 C.F.R. § 3.105(d) places the same burden of proof on 
VA when it seeks to sever service connection as 38 C.F.R. 
§ 3.105(a) places upon a claimant seeking to have an 
unfavorable previous determination overturned.  See Baughman, 
supra. 

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet.App. 40, 
43 (1993).

To determine whether CUE was present under 38 C.F.R. 
§ 3.105(a) in a prior determination, either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet.App. 242, 
245 (1994); Russell v. Principi, 3 Vet.App. 310, 313-14 
(1992) (en banc).  However, it has been held that although 
the same standards apply in a determination of CUE error in a 
final decision under section 3.105(a) and a determination as 
to whether a decision granting service connection was the 
product of CUE for the purpose of severing service connection 
under section 3.105(d), section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, 10 Vet.App. 
at 480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

Upon review, with regard to the issuance of the proposed 
rating decision and notice of severance, it appears that VA 
has complied with relevant due process considerations with 
respect to the reduction, and the veteran has not contended 
otherwise.  See 38 C.F.R. § 3.105(d).

The veteran was granted service connection for diabetes 
associated with herbicide exposure in a September 2001 rating 
decision.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, Type 2 
diabetes and other specific diseases shall be service-
connected, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 C.F.R. § 3.309.

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice,  59 Fed. 
Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442- 41449, and 
61 Fed. Reg. 57586-57589 (1996).  In contrast to Type 2 
diabetes, the Board notes that Type 1 diabetes is not among 
the disabilities for which the Secretary has determined a 
presumption of service connection is warranted when exposure 
to herbicides is shown.  See 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994); see also 
Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed.Cir. 1997), aff'g 
Ramey v. Brown, 9 Vet.App. 40 (1996).  

In September 2001, the RO granted presumptive service 
connection for diabetes mellitus due to exposure to Agent 
Orange based on service in the Republic of Vietnam.  At the 
time of the September 2001 rating decision, the veteran had 
not presented, and had not alleged, that he had diabetes 
mellitus in service or within one year of service discharge.  
The veteran has maintained, including recently in his 
November 2006 hearing testimony, that he was first diagnosed 
with diabetes around 1986, or approximately 15 years after 
separation from service..  At the time of the September 2001 
rating decision, the veteran also had not presented any 
evidence that a medical provider had attributed his diabetes 
to service or to herbicide exposure.  The grant of service 
connection for the veteran's diabetes mellitus was made on 
the basis of presumed exposure to herbicides due to service 
in Vietnam.

However, facts have come to light which indicate that the 
veteran is specifically diagnosed with Type 1 diabetes which, 
unlike Type 2 diabetes, may not be presumed to be service 
connected on the basis of exposure to herbicides.  In May 
2005, the RO proposed to sever service connection on the 
basis that the veteran's diagnosed Type 1 diabetes was not 
eligible for the presumption of herbicide-related service-
connection, and service connection was severed in an August 
2005 rating decision, effective November 1, 2005.

Initially, the veteran's September 2005 notice of 
disagreement presented the contention that Type 1 diabetes 
should be considered presumptively service-connected for 
veterans exposed to herbicides in the same manner as such a 
presumption applies to Type 2 diabetes.  Briefly, the Board 
notes that it has no authority to amend the laws and 
regulations governing entitlement to service-connection and 
has no authority to grant benefits beyond the current 
authorization of the law.

More recently, at his November 2006 hearing, the veteran's 
representative advanced the argument that there is reasonable 
doubt as to whether the veteran in fact suffers from Type 1 
or Type 2 diabetes.  The Board has carefully considered the 
testimony and the contentions, but is unable to agree that 
there is reasonable doubt regarding this question.  The 
Board's review of the record reveals that the competent 
medical evidence of record clearly and unmistakably 
demonstrates a diagnosis of Type 1 diabetes.

Private medical treatment records from a diabetes specialist 
show a diagnosis of "Diabetes mellitus, type 1" in August 
1999.  The Board acknowledges that the same doctor's reports 
from November 1999 and January 2000 then show "Diabetes 
mellitus, type II" with no explanation of a change in 
diagnosis and no suggestion of any clinical change in the 
veteran's condition or treatment.  In the context of the rest 
of the medical evidence, including the many subsequent 
reports from the same private doctor, the Board must find 
that these two diagnoses of Type 2 diabetes are accidental 
misprints.  The March 2000 report from the same doctor 
reveals that a diagnosis of "Diabetes mellitus, type II" 
was typed and then corrected, expressly crossed out and 
replaced with an indication of a diagnosis of "Diabetes 
mellitus, type 1.  Most significantly, all subsequent reports 
of record from this specialist reflect a clear continuing 
diagnosis of Type 1 diabetes mellitus in May 2000, October 
2000, January 2001, April 2001, July 2001, October 2001, 
January 2002, May 2002, December 2002, June 2003, July 2004, 
and October 2004.  Additionally, the same doctor also signed 
a handwritten statement in March 2005 in which she explains 
that the veteran "has a diagnosis of Type 1 DM since age 
35."

To ensure clear development of the evidence and full 
consideration of the veteran's potential entitlement to 
service-connection, the veteran was afforded a VA examination 
with the express purpose of clarifying the veteran's 
diagnosis.  The resulting May 2005 VA examination report is 
of record and reflects review of the claims folder and 
careful consideration of the veteran's reported history as 
well as his recorded medical history.  This examination 
report shows the doctor's clear conclusion that "the 
diagnosis of type 1 diabetes mellitus can be made without any 
significant questions.  I base this on the patient's history 
[and] his longstanding treatment plan including an insulin 
pump...."  The examining doctor also performed a test to 
assess the veteran's c-peptide level, and interpreted that 
the results were "compatible with the clinical diagnosis of 
type I diabetes mellitus."

Furthermore, the Board observes that a March 2005 VA 
treatment "Problem List" report shows that the veteran's 
diabetes diagnosis as "Type I."

The Board notes, for informational purposes, the Type 1 
diabetes mellitus was formerly referred to as Insulin 
Dependent Diabetes Mellitus (IDDM).  See Merck's Manual, 
(Electronic Publication, Copyright 2007).  In light of this, 
the Board further observes that older private treatment 
records have referred to the veteran's diabetes diagnosis as 
IDDM, including a summary of a clinical trial spanning from 
1989 to 1993.  Additionally, a March 2003 VA examination 
report also shows the diagnosis as "Insulin dependent 
diabetes."

The Board acknowledges the veteran's contention, advanced at 
his November 2006 hearing, that his March 2001 VA examination 
was more thorough and reliable than the May 2005 VA 
examination which confirmed a diagnosis of Type 1 diabetes 
mellitus.  However, the Board's review of the March 2001 VA 
examination report reveals that the March 2001 VA examination 
report does not contradict the conclusions of the May 2005 VA 
examination report.  Indeed, the March 2001 VA examination 
report does not diagnose the veteran with Type 2 diabetes 
mellitus; the March 2001 VA examination report simply 
diagnoses "Diabetes on insulin pump...."  Thus, even if the 
Board were to accept, for the sake of the veteran's argument, 
that the March 2001 VA examination report was more probative 
than the subsequent evidence, the March 2001 VA examination 
report does not contradict the evidence which shows that the 
veteran has Type 1 diabetes mellitus.

The Board finds that, in consideration of the entire evidence 
of record, reasonable minds could only logically conclude 
that the veteran's diabetes diagnosis is Type 1 diabetes 
mellitus rather than Type 2 diabetes mellitus.  It is clear 
that the correct facts were not applied in the September 2001 
rating determination, as the conclusion that the veteran's 
diabetes mellitus was subject to presumptive service-
connection associated with exposure to herbicides assumes 
that the veteran has Type 2 diabetes mellitus, but such an 
assumption is wholly contradicted by the medical evidence on 
file.  Accordingly, the Board finds that the September 2001 
grant of service connection for diabetes mellitus was 
properly severed.

Upon consideration of all of the evidence of record, the 
Board finds that the September 2001 allowance of service 
connection for diabetes mellitus was clearly and unmistakably 
erroneous.  Service connection for diabetes mellitus should 
not have been granted and was appropriately severed in 
accordance with the procedures set forth for such actions.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


